Citation Nr: 1122251	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  04-23 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disorder, and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder, and, if so, whether service connection is warranted

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder, and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction is currently with the RO in Reno, Nevada.  

In May 2005, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of that hearing is of record.  In November 2010, the Board sent him a letter offering him an opportunity to testify at another hearing.  In January 2011, he responded that he did not wish to appear at a hearing, and asked the Board to consider his case on the evidence of record.  

In May 2005, and again in May 2009, the Board remanded these matters to the agency of original jurisdiction (the AOJ, which is the RO via the Appeals Management Center (AMC)) for additional development.  The issues have been returned to the Board for appellate consideration.  



FINDINGS OF FACT

1.  In May 2001, the RO denied entitlement to service connection for back, neck, and right shoulder disorders.  The Veteran did not appeal and the decision became final.  

2.  Since May 2001, evidence not redundant or cumulative of evidence already of record was added to the claims file which relates to an unestablished fact necessary to substantiate the claims.  

3.  The Veteran did not injure his back, neck, or right shoulder in a fall during service.  

4.  Neck and right shoulder disorders were not shown during service, arthritis of the neck and right shoulder did not manifest within one year of separation from active service or for many years thereafter, and neck and right shoulder disorders are not related to service.  

5.  A low back disorder, diagnosed as degenerative disc disease and arthritis of the lumbar spine, had its onset during service.  


CONCLUSIONS OF LAW

1.  The May 2001 rating decision, which denied service connection for back, neck, and right shoulder disorders, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010)

2.  New and material evidence having been added to the record since the May 2001 rating decision, the claims of entitlement to service connection for back, neck, and right shoulder disorders are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  A neck disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 

4.  A right shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 

5.  A low back disorder, diagnosed as degenerative disc disease and arthritis of the lumbar spine, was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

New and Material Evidence to Reopen Claims

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2010).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed a claim for a back disorder in March 1984, which was denied in October 1984 on the basis that there was no evidence of an in-service injury or disease involving his back.  In an October 1984 written statement, he referred to the denial of service connection for his back problem and asked that the statement be considered a notice of disagreement.  The RO requested additional information but he did not respond.  Therefore, the decision became final.  

In May 1998, the Veteran claimed entitlement to service connection for neck, right shoulder, and back disorders that he said resulted from a May 1975 two-story fall in which another soldier landed on top of him.  He reported that he was treated at a hospital in West Germany.  The RO denied service connection for residuals of a back and right shoulder injury in a December 1999 rating decision on the basis that evidence did not show that the disorders were incurred in service.  He did not appeal.  

In December 2000, the Veteran again filed claims for neck, back, and right shoulder disorders.  He again explained that these disorders were a result of a two-story fall during service.  He stated that he was engaged in combat training and when he and Sergeant "E" tried to go up to the second floor via a rope, the rope broke and he ended up at a military hospital located in a small town near Wiesbanden or Nuremberg Germany.  He reported that he and Sergeant E were relieved from duty for a week due to this injury.  

In May 2001, the RO denied service connection for a neck injury and determined that new and material evidence had not been received to reopen claims back and right shoulder injuries.  The Veteran disagreed and a statement of the case was issued in September 2002.  The RO received his Form 9 in January 2003 and the following month informed him that the Form 9 was not timely.  The RO advised him that the 2001 decision was final.  He was told of his right to appeal that decision and provided with another Form 9.  

In April 2003, the RO received a completed Form 9 but that document referred only to the decision to deny his claim as he stated, "I feel the BVA failed to properly adjudicate my claim when they denied my claim for back & right shoulder & neck."  As this was not timely filed, the Board finds that the May 2001 decision is final.  

In June 2003, the RO received the current claims that are the basis of this appeal.  Significantly, in a December 2008 written statement submitted in support of the claim, a service buddy, A.O., wrote the following:  

I, [A.O.], a Private First Class during the year of 1975 and assigned to the 1/87 Inf Mech In Baumholder, Germany, was involved in a major training exercise in Horsfield Gremany [sic].  This was a major exercise that involved all units in the 1/87 Infantry Battalion, Specialist Four [the Veteran] was involved in an accident during the Combat in the City Training.  [The Veteran] was involved in an accident during the Combat in the City Training Exercise where he feel [sic] out of window.  

As one of the unestablished facts necessary to substantiate the Veteran's claims was the occurrence of an in-service injury, this corroborative evidence constitutes new and material evidence.  Hence, the claims are reopened and the appeal is granted to this extent.  

Service Connection

Having determined that the claims should be reopened, the Board will address them on the merits.  As discussed in detail below, the claims for the neck and right shoulder are denied (and will be discussed together); the claim for a low back disorder is granted.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neck and Right Shoulder Claims

During the May 2005 hearing, the Veteran testified that around June 1975, while training in West Germany, he and Sergeant E were climbing up a rope and getting ready to enter a second story window, which was at least 12 feet up from the ground, when they fell.  He reported that he landed on his back with rocks underneath of him, and Sgt E, who weighed 230 pounds, landed on top of him.  They were taken to a hospital and X-rays were done.  He could not recall the name of the hospital but thought it was in Wiesbaden or Nuremberg.  He indicated that he was taken off duty for the rest of the training time.

He testified that he had a sharp pain in his neck, chest, back, and right shoulder at the time of the incident and that the doctors showed him the X-rays and told him that it was an injury to his neck, shoulder, and back, "a series of muscle spasms from the condition."  He reported that his right shoulder, neck, and back continued to bother him and from time to time he obtained pain pills from field doctors.

The Veteran noted that after service he was treated by a physician over the years but that he was not sure if the physician was still alive.  Later he testified that following service he was treated by private physicians at "UMC" who gave him pain pills quite a few times through the 1970s, 1980s, and 1990s.  He also reported that he was hospitalized in 1983 for injuries of his back sustained in an automobile accident and that he was told that he had reinjured his back.

He noted that he had surgery of his neck in January 2005 had constant pain in his neck.  He testified that he was scheduled to have a "nucleus body scan" of his neck the day after the hearing.  He reported that he had spoken to his doctor about his neck surgery and his doctor had said there was a relationship between his in-service fall and the surgery.

Service treatment records (STRs) encompassing the period from June 1974 to May 1976 make no reference to an injury or fall, nor do they reflect reports of back, right shoulder, or neck symptoms, although there are contemporaneous entries of other reported symptoms.  

Focusing more specifically around the time frame of the claimed injury, STRs reflect that in early May 1975, the Veteran was seen for a sore throat, in July 1975 he complained of a sore right ankle but there was no mention of any injury but rather a comment regarding flat feet.  In August 1975, he complained of pain of the right hand for 12 hours.  He reported that he fell out of a second story window on his right hand.  He was assessed with a bruised hand.  There is no mention of any other injuries.  There are no more references to this event.  

While the Veteran has variously claimed that the fall occurred in May 1975 and June 1975, it seems reasonable, based on the contemporaneous records, that his fall from a second story window claimed by the Veteran (reference to the fall itself has been consistent) occurred in August 1975.

In a May 1976 separation examination, the clinical evaluation of the Veteran's upper extremities, neck, spine and other musculoskeletal system was normal.  In the associated Report of Medical History, he checked "yes" to had or had previously had swollen or painful joints and recurrent back pain, but denied a painful or "trick" shoulder.  He denied having ever been a patient in any type of hospital.  The examiner made reference to a knee injury with no current problem, wearing glasses, occasional cramps in the legs, a questionable gall bladder, treatment for venereal disease, and occasional low back pain.  

The STRs weigh against the Veteran's claim as to in-service neck and right shoulder injuries.  While the STRs support his statements regarding a fall from a second story window (which is also supported by a subsequent buddy statement), they do not support a determination that he injured his neck or right shoulder; rather, he was treatment for an injury to the hand.  That there is no mention of any injury to his neck or right shoulder, but a report of a bruised hand is probative that he suffered no other injuries because it would seem reasonable that if he did have other injuries there would have been a reference to other complaints as well.  

Moreover, the Board would expect at least a mention somewhere in the service treatment records if the Veteran did have an earlier fall, as he has alleged, or at least a notation of complaints.  This is particularly so given that he testified that he received pain medication for the injuries during the remaining year of his active duty.  Therefore, the Board finds that the STRs do not show chronic neck or right shoulder disorders in service.

Next, post-service evidence does not reflect neck or right shoulder symptomatology for many years after service discharge.  Of note, National Guard records reveal a January 1979 Report of Medical Examination showing that the Veteran had normal clinical evaluations of all systems, including his upper extremities, spine, and other musculoskeletal system.  In the associated Report of Medical History he answered "NO" as to whether he then had or had ever had recurrent back pain, bone joint or other deformity, or painful or "trick" shoulder.  This evidence suggests that he was not having any complaints related to his neck or right shoulder within several years after discharge.

The earliest report of a neck or shoulder problem is found in private treatment records dated in May 1998 when he complained of right shoulder pain and a neck mass.  The impression was goiter and possible acromioclavicular joint separation of the right shoulder vs. degenerative joint disease.  He filed claims in May 1998 and asserted that he injured his right shoulder and neck during service.  This is the first recorded symptomatology related to the claims, coming nearly 20 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In this decision, the Board has considered the lay evidence as it pertains to the issues.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his neck and right shoulder symptoms have been continuous since service.  He asserts that he continued to experience symptoms relating to the disorders after he was discharged from the service.  

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of neck and right shoulder disorders after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

First, the Board finds that the Veteran's more recently-reported history of continued symptoms of neck and right shoulder disorders since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms related to the neck or right shoulder.  

Specifically, the service separation examination report reflects that the Veteran was examined and his neck and upper extremities were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, while not dispositive, the post-service medical evidence does not reflect complaints or treatment related to neck and right shoulder disorders for nearly 20 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1976) and initial reported symptoms in 1998.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Further, if the Veteran had a neck or right shoulder disorder or symptoms of such during service and since, as he has asserted in his testimony, it does not follow that he would file a claim in 1984 for a back disorder and not mention his neck or right shoulder until 1998.  These facts tend to show that the Veteran is not credible as to his reports of symptoms and injuries involving his right shoulder and neck.  

In addition, in a July 1998 letter, the Veteran's spouse reported that she had been with him since 1978, that over the past 20 years he had had many bouts of upper and lower back pain, and that he had visited Quick Care facilities through the years for back pain but usually treated it with over the counter pain medication.  There was no mention of his neck or right shoulder in this letter.  Her reference to his upper and lower back does not encompass his neck because if she was referring to his neck the Board it would be typical to actually mention the neck as opposed to the upper back.  

Further, in a letter dated in May 2003, the Veteran's sister stated that he fell from a two story building injuring his back during service.  There is no indication from this letter that she is providing any evidence other than repeating what he told her.  There is no indication that he told her of his fall at any time contemporaneous to service.  In short, the letter does little more than repeat his report.  



The Board has weighed the Veteran's and statements of his wife and sister as to continuity of symptomatology and finds their current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's neck and right shoulder disorders to active duty, despite his contentions to the contrary.    

Turning first to the potentially evidence submitted in support of the Veteran's claim, the Board notes that reports from private physicians are of record and do include the mention of an injury in service; however, these reports all derived entirely from his statements and none of the private physician's add any weight to a finding that he suffered injuries during service or that any post service symptoms or conditions are related to his service.  

For example, in July 1998, a private physician noted that the Veteran was positive for a goiter and that he had neck pain from an old 1975 injury.  Included in those notes is a statement from the Veteran which provides as follows:  

In May 1975 I fell from the second floor, window training in combat town or city training, was sent to the Hospital, for neck and back pain.  Srg. Fell and impack 237 pound on top of me in a pile of stone and rock that pend my back an neck compress knock me unconscious.  

The physician sent a letter to VA to this effect a day later.  The physician stated as follows:

[The Veteran] suffers from an old injury while in the military in 1975.  He states in May 1975 he fell from the second floor window, training in combat, city training.  He was sent to the hospital for neck and back pain.  I believe he states there was a second fall, he fell and impacted, about 237 pounds fell on tome of him, a pile of rocks and stones that pinned his back and neck, causing him to lose consciousness.  

Clear from these two documents, the private physician was merely repeating what the Veteran told him which is no different than what the Veteran reported directly to VA.  The physician did not add any medical opinion statements but merely repeated the Veteran's account.  His letter therefore is not any more probative than what the Veteran has stated.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of lay history is not transformed into competent medical evidence merely because a transcriber is a medical professional).  

In May 2002, another physician noted a history that the Veteran developed chronic problems of neck and back pain which began during service.  
Similarly, this statement merely repeats the Veteran's report and adds nothing beyond the Veteran's statements as to whether he had an injury of his neck, back, and right shoulder during service.  

May 2003 VA treatment notes include the Veteran's report that he had an enlarged thyroid since 1976 but had not undergone the advised surgery due to an insurance problem.  Another VA treatment note from August 2003 included a history of a goiter since 1998.  He reported to VA in a statement received in October 2003 that he was still pending an operation on his neck.  

Although the Veteran has stated that he underwent surgical treatment was for an injury sustained during a fall during service, the nature of these records tends to show that he is not credible in this regard.  Specifically, in November 2004 treatment notes, a private physician referred to the Veteran's goiter of the thyroid, explaining that he had recommended transcervical thyroidectomy.  In a January 2005 letter to another physician, the private physician stated that the Veteran was status post total thyroidectomy.  Notes from May 2005 include that a recent whole body scan showed malfunctioning thyroid tissue in his neck.  

There is no mention anywhere in these notes of any relationship between his surgery and a cervical spine condition or any connection between his thyroid and any traumatic injury.  These reports are not probative of a finding that he had any disorder with onset during service or related to service.  These records reflect that he had surgical treatment of his thyroid.  These records do not provide any indication that his thyroid problem was related to a fall or any other event during service.  

The Veteran has reported that he was treated in the 1970s, 1980s, and 1990s.  Records from the medical facility show only that he was treated for back pain in 2000.  The records merely note the Veteran's report of a fall during service but provide no additional evidence that he injured his neck or right shoulder during service.  

VA afforded the Veteran examinations relevant to his claims in September 1998, August 2007, and June 2010.  During the September 1998 examination of his shoulder, the Veteran reported that he had upper back spasm and constant right shoulder pain rated as 9/10.  He related the story of a fellow soldier fell out of a building onto the Veteran, that he was taken to the nearest hospital, put on light duty, given pain pills, and released for the emergency room.  He reported to the examiner that the disorder had been constant since the initial incident in 1975.  The examiner diagnosed chronic right shoulder strain with associated right trapezius muscle spasm.  X-rays of the right shoulder and cervical spine were negative.    

This report is probative only to the extent of recording the Veteran's statements and the clinical findings noted in the report.  It is not probative of whether or not any of his claimed disorders are related to service as there is no opinion expressed as to that question.  

Turning to the August 2007 examination, the examiner documented the Veteran's report of an in-service injury as follows:  

The trauma was induced from a fall from rope climbing training and his 1st sergeant who was above him slipped and fell on him and both of them fell down on a height of "25-35 feet (two stories)" on rocks and he was hit with the sergeant's M-16 in the right mid to lateral neck area and right shoulder.  The date was in 1975.  He states he landed directly flat on his back with his arm stretch upward and landed on brick size sharp scattered rocks."  He and his 1st sergeant were then transported to the base hospital and was found to have a contusion in the right mid neck area and was found to have a pinched nerve in the lower back."  They did not lose consciousness.  

At the outset, there is a discrepancy between this report in 2007 and the report from 1998.  Both reports relate what the Veteran told physicians.  In 1998, he reported that he had lost consciousness but in 2007 he reported the opposite.  This inconsistency is some evidence tending to show that the Veteran is not consistent.  

The Veteran reported that he underwent surgery of the cervical spine, approached in the front in 2003.  He reported that this was done at Valley Hospital.  He reported that the surgery did not help his neck.  

The examiner listed as diagnostic and clinical tests that imaging studies of the cervical spine showed degenerative disc disease and osteoarthritis and mild to moderate narrowing of the C4-C5 neural foraminal bilaterally.  Another view showed mild scoliosis.  The diagnoses were mild cervical spine degenerative disc disease with mild left convexity scoliosis and osteoarthritis with radiculopathy to the submentum region.  X-rays of his right shoulder showed minimal right glenohumeral degenerative joint disease.  

In an addendum, the examiner indicated that he had reviewed the Veteran's claims file.   He then listed several instances of treatment.  These included that the Veteran was seen by a private physician in November 2004 for an enlarged thyroid gland, a thyroidectomy in January 2005, and findings of carcinoma of the left lobe.   

The private physician's note that the May 1976 military separation examination included that the Veteran had claimed occasional low back pain, an August 2002 VA diagnosis of cervical spondylosis and multiple joint pain, and a 1984 VA request from the RO for treatment records for low back pain but a response that the physician had only treated the Veteran for cystitis.  

It was also noted that the Veteran had been treated at medical facility for low back pain which he reported was induced by a two story fall during service, private treatment for hypercholesterolemia, neck-goiter, low back pain, and right acromioclavicular joint separation vs. degenerative joint disease, and that the Veteran had reported the fall to his private physician.  

The examiner concluded that the service treatment records did not show any clinical or laboratory evidence of any back problems during service.  The examiner did not offer an etiology opinion.  This report is therefore probative only of the statements made by the Veteran, his treatment history, and the physical examination results and diagnosis.  

This report by the Veteran that he underwent cervical spine surgery in 2003 tends to show that he does not accurately report his medical history.  His surgery, regardless of the date, was not of his cervical spine, and, indeed, was not to treat a condition of his spine.  It was a thyroidectomy.  These mischaracterizations tend to show that he is not credible as to his historical reports.  

In May 2009, the Board remanded the matter to the RO so that an opinion could be obtained as to whether the Veteran's claimed neck, back, and right shoulder disorders were related to service.  In June 2010, the Veteran underwent an orthopedic examination by another examiner.

This report indicates the same Veteran reported history of the in-service injury.  The examiner indicated that he had reviewed the Veteran's claims file and the CPRS records.  After physical examination, the examiner diagnosed degenerative disc disease and osteoarthritis of the lumbosacral spine and bilateral calcific tendinitis.  

The examiner provided a detailed account of the evidence in the Veteran's claims file that he found relevant.  In particular, he noted that the STRs made no reference to complaints of, treatment for, or injuries involving his neck or right shoulder.  He related that in August 1975 the Veteran complained of right hand pain and that the report states that his friend fell on his hand out of a second story window.    

After listing the above, the examiner remarked that the Veteran was a poor historian and that there were inconsistencies in his reports, post service, of the alleged in-service injury.  In one report, the an examiner stated that the Veteran reported that he fell out of a two story window, was hospitalized, and sustained injury to his neck, back, and right shoulder, but in another report he stated that he fell from a rope and a sergeant landed on him.  

The examiner noted several post-service disorders, including the thyroid problems, and that the Veteran reported left shoulder pain in May 1998, not right shoulder pain.  He referenced the July 1998 letter where the Veteran's wife referred to low back pain but did not mention neck or right shoulder pain.  After detailing the problems that the examiner found with the evidence, he provided the following opinion:  

. . . due to lack of complaints and records involving the veterans present neck and right shoulder conditions; the veterans present neck and right shoulder conditions are less likely as not (less than 50-50 probability) occurred during, results of, or related to incidents or injuries related to active military service.  

The Board finds this opinion probative as to the physical findings, the examiner's observations, and whether any of the claimed disorders are related to the Veteran's service.  Although the Board does not find it particularly important whether the Veteran said he fell from a window or a rope, the Board generally agrees with the examiner's discussion as to the reports of facts in this case from the Veteran and his spouse and what is written in the STRs.  This evidence weighs against a finding that the Veteran's neck and right shoulder disorders are related to service.  

In sum, the Board finds as fact, that the Veteran did not sustain any neck and right shoulder injuries during service, including during a fall in service, other than those of his hand reported in August 1975.  This finding is based on the STRs which outweigh his report of a fall.  It seems only reasonable that if he fell two stories and had a 200+ pound man fall on top of him, resulting in a trip to the hospital, X-rays showing damage, and light duty, the Board would expect to find some mention of those injuries in the STRs.  The Board finds it persuasive evidence against the claims that there are records contemporaneous to the time of the fall and those records appear complete.  

Furthermore, the Veteran did not report this fall or any injuries involved in the fall at separation from service, which, considering the dramatic nature as asserted, including hospitalization, is telling.  It does not follow that there would be a statement of occasional back pain but no mention of a fall causing the injury anywhere in the file.    

In addition, the evidence weighs against a finding that his neck and right shoulder disorders had their onset during service or are related to service.  Although he reported knee pain and low back pain at separation from service, there are no reports of right shoulder or neck pain.  If he had neck or right shoulder symptoms during service it does not follow that he would report problems with his knee and low back but not report problems with his shoulder or neck.  

The only fact that have been alleged as to why the Veteran's neck and right shoulder disorders are related to service is his assertion that he injured his neck and right shoulder in a fall during service.  As the Board finds that the Veteran's account is not credible, and as there is no other evidence showing injury, disease, or symptoms of such during service or until many years after service, but rather that he had a normal neck and right shoulder at separation from service, the preponderance of the evidence is against a grant of service connection for right shoulder and neck disorders.  There is no reasonable doubt to be resolved as to this issue and the appeals are denied.

Low Back Disorder

Turning next to a claim for a low back disorder, service treatment records (STRs) do not reflect complaints related to a fall.  In a May 1976 separation examination, the clinical evaluation of the Veteran's spine was normal; however, in the associated Report of Medical History, he checked "yes" to had or had previously had recurrent back pain.  

In a September 1998 examination, the Veteran reported constant low back pain.  The diagnosis was chronic lumbar strains and associated muscle spasm.  X-rays of the lumbar spine were normal.  In an August 2007 examination, X-rays showed mild degenerative disc disease and osteoarthritis.  The diagnosis was mild degenerative disc disease with osteoarthritis of the lumbar spine.  

Significantly, however, in a June 2010 orthopedic examination, undertaken to specifically address the issue of nexus, the examiner stated as follows:  

The veterans present low back condition could be consistent with chronic strain or traumatic injury of the lumbosacral spine.  Based on the collaborative statement from his body of a fall, the veterans wife statement of chronic lower back pain, and considering the age of onset of complaints:  The veteran's present low back condition is at least is likely as not (50-50 probability) had onset during active military service.  

As above, the Board finds this opinion probative as to the physical findings, the physician's observations, and whether any of the claimed disorders are related to the Veteran's service.  Further, this report is evidence favorable to a finding that the Veteran's low back disorder is related to service.  

The Board finds that this evidence outweighs the negative evidence and therefore service connection for a low back disorder, diagnosed as degenerative disc disease and arthritis of the lumbar spine, is warranted and the appeal is granted.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veterans Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  As the claims have been reopened, no further notice is required under Kent.

With respect to the claims on the merit, as to the low back claim, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

With respect to the claims for neck and right shoulder, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in August and September 2003 and August 2006.  The 2003 letters provided some of the required notice, including the evidence needed to substantiate the underlying claims of entitlement to service connection.  The 2006 letter provided notice specific to reopening his claims and specific to the elements of assignment of disability ratings and effective dates.  

Although not all of the notice was provided prior to the December 2003 rating decision, the Veteran had a meaningful opportunity to participate in the development of his claims after complete notice was provided and the RO readjudicated the claims in September 2008 and July 2010 supplemental statements of the case, thus curing the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA outpatient treatment records, and assisted him in obtaining all identified and obtainable private treatment records.  Although STRs were not of record prior to 2007, the records received from the National Guard in 2007 are complete records as to his treatment during all periods of active service.  

There has been a question as to whether there were any obtainable records of the alleged treatment at a hospital in Germany.  In August 2005, the Board remanded these issues to the AOJ to contact the National Personnel Records Center (NPRC) and to contact the military medical facilities at Fort Jackson, South Carolina, a military hospital in a small town near Wiesbaden or Nuremburg Germany, and any other pertinent military records depository, including National Guard facilities, to search for all of the Veteran's service medical records to specifically include treatment for neck, right shoulder and back injuries.  

From October 2005 through 2006, the AOJ sent letters to the Adjutant General in Nevada and the Adjutant General in Alabama, entered a request to the Fort Jackson, South Carolina military medical facilities, and requested records through the NPRC including records of inpatient treatment at Wiesbaden or Nuremburg.  In September 2009, the AOJ sent a request to Landstuhl Regional Medical Center in Germany for relevant records.  

Responses were received showing that, other than the Adjutant General in Nevada, there were no relevant records of the Veteran.  The Adjutant General in Nevada provided treatment records to VA in March 2007.  VA has fulfilled its duty to assist the Veteran in obtaining relevant service records.  Any further efforts to obtain any records of treatment during service would be futile.  

In that remand, the Board also directed that the AOJ provide additional VCAA notice to the Veteran, which it did.  Additionally, the Board directed that the AOJ obtain outstanding VA treatment records, send him a letter asking him to provide information so VA could assist him in obtaining any other relevant evidence, and assist him in obtaining such evidence.  

The AOJ sent the letter to the Veteran in August 2006 asking him to identify any additional treatment providers, he did so, and the AOJ provided assistance in obtaining the identified records.  These actions satisfied both the requirements of the remand and fulfilled VA's duty to assist him in obtaining relevant records.  See Stegall v. West, 11 Vet. App. 268 (1998).  

VA also fulfilled its duty to assist in providing the Veteran with a medical examination and obtaining a relevant opinion.  This was accomplished by way of the June 2010 VA examination, which was adequate.  Of note, in January 2011, the Board received a statement from the Veteran in which he stated, in full:  "One Request get my Record From    you don't have  Mike O'Callaghan (Hospital)    (Address)  Mike O'Callaghan  4700 North Las Vegas 89191  Phone Number 702 653 2215."

Mike O'Callaghan Federal Hospital is part of the Veterans Health Administration healthcare network.  It has been termed part of the Desert Pacific Healthcare Network and part of the VA Southern Nevada Healthcare System.  Of record are treatment notes from the VA Southern Nevada Healthcare System.  

In the June 2010 examination report, the VA examiner indicated that he had reviewed not only the Veteran's claims file but the Computerized Patient Records System.  He made no mention of anything relevant in the latter.  Hence, the Board concludes that there are no outstanding relevant VA treatment records.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a neck disorder is reopened.  The appeal is granted to this extent.  

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disorder is reopened.  The appeal is granted to this extent.  

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened.  The appeal is granted to this extent.  

Service connection for a neck shoulder disorder is denied. 

Service connection for a right shoulder disorder is denied. 

Service connection for a low back disorder, diagnosed as degenerative disc disease and arthritis of the lumbar spine, is granted.  



__________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


